IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                : No. 67 DB 2020 (No. 65 RST 2020)
                                :
                                :
REINER R. MAUER                 : Attorney Registration No. 67052
                                :
PETITION FOR REINSTATEMENT      : (Chester County)
 FROM ADMINISTRATIVE SUSPENSION :


                                          ORDER


 PER CURIAM


        AND NOW, this 21st day of September, 2020, the Report and Recommendation

 of Disciplinary Board Member dated September 3, 2020, is approved and it is ORDERED

 that Reiner R. Mauer, who has been on Administrative Suspension, has never been

 suspended or disbarred, and has demonstrated that he has the moral qualifications,

 competency and learning in law required for admission to practice in the Commonwealth,

 shall be and is, hereby reinstated to active status as a member of the Bar of this

 Commonwealth. The expenses incurred by the Board in the investigation and processing

 of this matter shall be paid by the Petitioner.